AMENDED AND RESTATED

MANAGEMENT BONUS PLAN

RUTH'S CHRIS STEAK HOUSE, INC.

 

Purpose.
The Management Bonus Plan purpose is to encourage a consistently high standard
of excellence and continued employment by officers and management personnel of
RUTH'S CHRIS STEAK HOUSE, INC. (the "Corporation") and any subsidiary of the
Corporation that elects to become a part of the Plan (a "Subsidiary"). The Plan
shall be operated at all times in conformance with all applicable government
regulations.
Participants.
All of the persons holding the positions listed in Section 4 hereof and such
other management personnel of the Corporation and electing Subsidiaries as are
selected by the Board of Directors ("Board") each year shall participate in the
Plan ("Participants"). Employees who are hired or promoted into the positions
named in Section 4 during a fiscal year shall automatically participate in the
Plan for such year, unless otherwise determined by the Compensation Committee.
Criteria/Payment.
Bonus awards shall be determined by the Compensation Committee of the Board of
Directors of the Corporation (the "Committee"), subject to approval by the
Board, based on (i) the financial performance of the Corporation in each fiscal
year as measured against the Board's previously approved budget and plan with
targeted earnings per share thresholds, adjusted for changes in accounting
policies and non-recurring extraordinary transactions, and (ii) the
Participant's individual performance for the calendar year in which the fiscal
year ends. Upon final determination of bonus awards, as recommended by the
Committee and approved by the Board, the bonuses shall be paid no later than
March 15 of the following year, unless deferred by the Participant, as described
in Section 6 hereof.
Amount of Individual Bonus/Multiplying Factors
. The amount of an individual Participant's target bonus award ("Target Award")
shall be as follows:
 a. Fifty percent (50%) of base salary paid for the fiscal year for the
    President/Chief Executive Officer;
 b. Forty-five (45%) of base salary paid for the fiscal year for the Executive
    Vice-President/Chief Operating Officer;
 c. Forty percent (40%) of base salary paid for the fiscal year for Senior
    Vice-Presidents;
 d. Thirty-five percent (35%) of base salary paid for the fiscal year for Senior
    Vice-Presidents and Vice-Presidents;
 e. Twenty-five percent (25%) of base salary paid for the fiscal year for
    Regional Vice Presidents;
 f. Twenty percent (20%) of base salary paid for the fiscal year for Directors;
    and
 g. Fifteen percent (15%) of base salary paid for the fiscal year for Managers.

Each Target Award may, subject to the further recommendation of the Committee
and approval by the Board, be increased based on the Corporation's performance
in excess of the approved budget and plan (the "Plan Multiplier") and/or for
personal performance (the "Personal Multiplier") in accordance with the
Corporation's Executive Performance Assessment (see attached), by multiplication
factors of 1.1-1.5 as follows:

Target Award x Plan Multiplier x Personal Multiplier = Total Bonus

EXAMPLE: Based on a fiscal year where the highest level of performance is
achieved and bonuses are to be awarded, the President/CEO's base salary is
$200,000 resulting in a maximum Target Award of $100,000 (base salary x .5).
Applying the maximum Plan Multiplier of 1.5 increases the award to $150,000
($100,000 x 1.5). To that number the maximum Personal Multiplier of 1.5 is then
applied resulting in a total bonus award of $225,000.

* * *

Earn Out/Vesting.
Participants' rights to bonus payments shall vest and be earned as follows:
 a. A Participant's right to any bonus payment shall vest only upon approval by
    the Board of Directors of the individual bonus awards as recommended by the
    Committee or upon the Participant's (i) death, (ii) disability under the
    Corporation's or the employing Subsidiary's long-term disability plan
    covering the Participant, (iii) retirement on or after reaching age 65 or
    earlier with the approval of the Board of Directors ("Retirement"), or (iv)
    a Change in Corporate Control, as defined below. In the event of death,
    Disability, Retirement or a Change in Corporate Control, the bonus amount
    shall be determined based solely upon the Target Award percentage applicable
    to the base salary actually paid or earned prior to such event and shall be
    paid out as soon as administratively possible following such event.
    Notwithstanding the foregoing, a Participant shall not be required to remain
    employed from December 31 through the bonus payment date to be paid a bonus
    hereunder.
 b. A Participant whose employment terminates for any reason other than death,
    Disability, Retirement or a Change in Corporate Control during a fiscal year
    may retain his rights to earn a bonus award only to such extent as the Board
    of Directors may decide.
 c. As used above, "Change in Corporate Control" means the occurrence of one of
    the following events:
     i.   if any "person" or "group" as those terms are used in Sections 13(d)
          and 14(d) of the Securities Exchange Act of 1934 (the "Exchange Act")
          or any successors thereto, other than an exempt person (as defined in
          the Corporation's 2005 Long-Term Equity Plan), is or becomes the
          "beneficial owner" (as defined in Rule 13d-3 under the Exchange Act or
          any successor thereto), directly or indirectly, of securities of the
          Corporation representing 50% or more of the combined voting power of
          the Corporation's then outstanding securities; or
     ii.  during any period of two consecutive years, individuals who at the
          beginning of such period constitute the Board and any new directors
          whose election by the Board or nomination for election by the
          Corporation's stockholders was approved by at least two-thirds of the
          directors then still in office who either were directors at the
          beginning of the period or whose election was previously so approved,
          cease for any reason to constitute a majority thereof; or
     iii. consummation of a merger or consolidation of the Corporation with any
          other corporation, other than a merger or consolidation (A) which
          would result in all or a portion of the voting securities of the
          Corporation outstanding immediately prior thereto continuing to
          represent (either by remaining outstanding or by being converted into
          voting securities of the surviving entity) more than 50% of the
          combined voting power of the voting securities of the Corporation or
          such surviving entity outstanding immediately after such merger or
          consolidation or (B) by which the corporate existence of the
          Corporation is not affected and following which the Corporation's
          chief executive officer and directors retain their positions with the
          Corporation (and constitute at least a majority of the Board); or
     iv.  consummation of a plan of complete liquidation of the Corporation or a
          sale or disposition by the Corporation of all or substantially all the
          Corporation's assets, other than a sale to an exempt person.

Cash Payments.
Each bonus earned hereunder shall be paid in cash or, at the option of the
Participant and to the extent legally permitted, be deferred in accordance with
and pursuant to the Corporation's Deferred Compensation Plan or a successor
plan.
Administration
. The Board shall have full power to interpret and administer this Plan from
time to time in accordance with the By-laws of the Corporation, except to the
extent that the Board may have delegated its powers to the Committee. Decisions
of the Board or the Committee shall be final, conclusive, and binding upon all
parties.
Cost.
Electing Subsidiaries shall reimburse the Corporation for the amount of bonuses
that shall be awarded and paid to Participants for services to such Subsidiaries
as determined by the Board.
Taxes
. There shall be deducted from all payments under the Plan any taxes to be
withheld by federal, state or local government or agencies thereof and any such
payments shall be made by the Corporation on behalf of each of the Participants.
No Right to Continued Employment
. Nothing contained in this Plan shall limit in any way the right of the
Corporation or an Electing Subsidiary to terminate a Participant's employment at
any time or evidence any agreement or understanding, express or implied, that
the Corporation or electing Subsidiary will employ a Participant in any
particular position or at any particular rate of salary.
Effective Date
. The Plan shall be effective for the fiscal year of the Corporation beginning
December 26, 2005 and for all subsequent fiscal years until terminated by the
Board.
Assignments and Transfers
. A Participant may not assign encumber or transfer his or her rights and
interests under the Plan. No interest in the Plan shall in any manner be subject
to the debts, contracts or liabilities of any Participant.
Amendment and Termination
. The Board may amend, suspend or terminate the Plan, in whole or in part, at
any time or from time to time. Any amendment or termination of the Plan shall
not, however, affect the right of a Participant to receive any earned but unpaid
bonus hereunder.
Governing Law
. The Plan shall be governed by and construed in accordance with the laws of the
State of Louisiana. Bonuses paid hereunder are intended to constitute short-term
deferrals pursuant to guidance issued by the United States Treasury Department
under Section 409A of the Internal Revenue Code and, accordingly, not be subject
to the requirements applicable to non-qualified deferred compensation under
Section 409A.

Amended and Restated by the Board of Directors: July 18, 2006